The parties on appeal appear in the reverse order to that in the court below, and for convenience will be referred to as they appeared there.
The plaintiff brought an action to recover the price of certain hogs purchased from the defendant. The plaintiff in his petition alleged in part that at the time the defendant sold said hogs to the plaintiff the defendant represented to him that the said hogs were healthy, and plaintiff purchased said hogs by reason of said representation, but at the time of said representation and sale of said hogs to the plaintiff, said hogs were infected with cholera, and that the defendant well knew that they were so infected; that by reason of said infection a very large number of the hogs died within a few days after the sale and delivery to the plaintiff.
A trial was had to the court and jury, and judgment was rendered in favor of the plaintiff, and from this judgment the defendant appeals.
The defendant on appeal presents but one proposition, to wit: That the verdict of the jury and the judgment of the court are not sustained by sufficient evidence.
An examination of the record shows that the defendant at the time he offered the hogs for sale represented that the hogs were healthy. At page 79, C.-M., C.H. Fauks testified, in substance, as follows: That he was a veterinary inspector and was engaged as such in the United States Bureau of Animal Industry, and had held this position since 1913; and that he was authorized, pursuant to the rules of the United States government, to practice as a veterinarian; that on February 27, 1926, he made an examination of the hogs that were owned and thereafter sold by the defendant; that his diagnosis showed that the hogs were affected with hog cholera, and he informed the owner thereof that the hogs were so affected; that on or about March 2, 1926, he saw the defendant at Holdenville, Okla., and asked the defendant what had become of all the hogs he had seen in his yards a few days previously, and the defendant answered (80, C.- M.), "I had a chance to sell them and did so."
In our opinion the evidence fully supports the judgment of the court, and the long-established rule of this court is to the effect that in an action at law the judgment of the court below will not be disturbed where there is competent evidence reasonably tending to support the same.
Judgment is affirmed.
MASON, C. J., and CLARK, HEFNER, *Page 148 
CULLISON, and SWINDALL, JJ., concur. HUNT, RILEY, and ANDREWS, JJ., absent.
Note. — See under (1) 2 Rawle C. L. p. 203; R. C. L. Perm. Supp. p. 376. See "Appeal and Error," 4 C. J. § 2853, p. 879, n. 83.